PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Glasgow Jr. et al.
Application No. 15/720,717
Filed: 29 Sep 2017
For: DOWNHOLE ACOUSTIC SYSTEM FOR DETERMINING A RATE OF PENETRATION OF A DRILL STRING AND RELATED METHODS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 10, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed February 26, 2021. The issue fee was timely paid on May 20, 2021.  Accordingly, the application became abandoned on May 21, 2021.  A Notice of Abandonment was mailed July 14, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of substitute statements for four (4) joint inventors and an Oath or Declaration for one (1) joint inventor,1 (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions                                                                                                                                                                                                      



    
        
            
    

    
        1 The remaining Oaths or Declarations for Eric C. Sullivan and Jason R. Habernal, were previously filed May 19, 2021. The Oath or Declaration for joint Otto Fanini, was also filed on May 19, 2021. However, the joint inventor was listed in the original Notice, dated February 26, 2021.